Citation Nr: 0909174	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to restoration of service connection for type 
II diabetes mellitus.

2.  Entitlement to restoration of service connection for 
coronary artery disease.

3.  Entitlement to restoration of service connection for 
right lower extremity peripheral neuropathy.

4.  Entitlement to restoration of service connection for left 
lower extremity peripheral neuropathy.

5.  Entitlement to restoration of service connection for 
impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
January 1968.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Veteran appeared before the undersigned Veterans Law 
Judge in May 2007 and delivered sworn testimony via video 
conference hearing in Chicago, Illinois.   At the May 2007 
Board hearing, it was indicated that testimony would be 
brought out as to the issue of continued entitlement to 
special monthly compensation.  The Board notes that no 
specific testimony as to that issue was offered, and there 
does not appear to be a timely notice of disagreement as to 
that issue on file.  As such, the issue of continued 
entitlement to special monthly compensation is not before the 
Board.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The VA disagreed with the 
Court's decision in Haas and appealed the decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, in September 2006 the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  The specific claims affected by the stay 
included those involving claims based on herbicide exposure 
in which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  Although the U.S. Court of Appeals for the Federal 
Circuit reversed and remanded the August 2006 decision issued 
by the U.S. Court of Appeals for Veterans Claims (Haas v. 
Peake, 525 F.3d. 1168 (Fed. Cir. 2008)), the Secretary's stay 
remained in effect until such time as the Federal Circuit 
issued its mandate in Haas, or some other judicial action was 
taken regarding the stay.  Following the denial of a petition 
for rehearing in Haas II (544 F.3d 1306 (Fed.Cir.2008)), on 
January 21, 2009, the Supreme Court of the United States 
denied Mr. Haas's petition for a writ of certiorari.  Haas v. 
Peake, 77 U.S.L.W. 3267 (U.S. January 21, 2009) (No. 08-525).  
On January 22, 2009 VA lifted the stay on processing of 
claims for compensation based on exposure to herbicides 
affected by Haas v. Nicholson.  Chairman's Memorandum No. 01-
09-03 (January 22, 2009).  In light of the foregoing, the 
Board will proceed to the merits of this case.


FINDINGS OF FACT

1.  A rating decision dated May 16, 2003, granted, in 
pertinent part, service connection for type II diabetes 
mellitus, coronary artery disease, right lower extremity 
peripheral neuropathy, left lower extremity peripheral 
neuropathy, as well as service connection for impotence.

2.  The grant of service connection for type II diabetes 
mellitus, coronary artery disease, right lower extremity 
peripheral neuropathy, left lower extremity peripheral 
neuropathy, and impotence was clearly and unmistakably 
erroneous.

3.  Type II diabetes mellitus, coronary artery disease, right 
lower extremity peripheral neuropathy, left lower extremity 
peripheral neuropathy, and impotence were not shown during 
active service or until many years after separation from 
active service, and the record does not contain competent 
clinical evidence which has linked the disabilities to the 
Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for severance of service connection for type 
II diabetes mellitus, coronary artery disease, right lower 
extremity peripheral neuropathy, left lower extremity 
peripheral neuropathy, and impotence are met.  38 U.S.C.A. §§ 
5109A, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 
3.105(d) (2008).

2.  Type II diabetes mellitus, coronary artery disease, right 
lower extremity peripheral neuropathy, left lower extremity 
peripheral neuropathy, and impotence were not incurred in or 
aggravated by the Veteran's active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record shows that a rating decision dated May 
16, 2003, granted, in pertinent part, service connection for 
type II diabetes mellitus, coronary artery disease, right 
lower extremity peripheral neuropathy, left lower extremity 
peripheral neuropathy, as well as service connection for 
impotence.  In a January 12, 2004 notice of a December 17, 
2003 proposed rating decision, the RO advised the Veteran of 
the intent to sever service connection for the disabilities 
at issue in this appeal.  In the June 2004 rating decision on 
appeal, the RO determined that the grant of service 
connection for type II diabetes mellitus, coronary artery 
disease, right lower extremity peripheral neuropathy, left 
lower extremity peripheral neuropathy, and impotence had been 
erroneous, and severance was made effective September 1, 
2004.  An April 2005 RO decision made severance effective 
October 1, 2004).

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).  Specifically, when 
severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons. The veteran will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§§ 3.103(b)(2), 3.105(d); Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).  38 C.F.R. § 3.105(d) places the same burden 
of proof on VA when it seeks to sever service connection as 
38 C.F.R. § 3.105(a) places upon a claimant seeking to have 
an unfavorable previous determination overturned.  Baughman, 
supra.

Clear and unmistakable error (CUE) is defined as "a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).  Although the same standards apply in a 
determination of CUE in a final decision and a determination 
as to whether a decision granting service connection was the 
product of CUE for the purpose of severing service 
connection, 38 C.F.R. § 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet. App. 
at 480.

Upon review, with the issuance of the proposed rating 
decision and notice of severance, it appears that VA has 
complied with relevant due process considerations with 
respect to the reduction and the veteran has not contended 
otherwise.  38 C.F.R. § 3.105(d).

In the May 2003 RO decision that granted service connection 
for diabetes and the related disabilities on appeal, the RO 
determined that service connection was warranted for diabetes 
on a presumptive basis under the provisions of 38 C.F.R. 
§ 3.307(a)(6) and 38 C.F.R. § 3.309(e) based on the Veteran's 
exposure to herbicides during service in Vietnam.  The Board 
observes that the Veteran's DD 214 reflects receipt of a 
Vietnam Service Medal.

Service connection may be presumed (under 38 C.F.R. § 
3.307(a)(6) and 38 C.F.R. § 3.309(e)) for residuals of Agent 
Orange exposure by showing two elements.  First, a veteran 
must show service in the Republic of Vietnam during the 
Vietnam War era.  38 C.F.R. § 3.307(a)(6).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  The list includes type II 
diabetes mellitus.

The Veteran's DD 214 reflects that he served aboard the USS 
GURKE.  The Veteran does not assert that he ever actually set 
foot on land in Vietnam (as noted at a March 2003 VA diabetes 
mellitus examination and December 4, 2003 VA memorandum), and 
does not claim that he ever left his ship to do so.  (May 
2007 Board hearing transcript, at page 10.)  Instead, the 
Veteran contends that, while onboard the USS GURKE, he 
entered the rivers of Vietnam (July 2004 notice of 
disagreement, "I did serve in the Brown Water"), and was at 
one time more than 60 miles inside the country on a river 
operation.  (May 2007 Board hearing transcript, at page 4.)

The RO attempted to develop evidence regarding the Veteran's 
Vietnam service.  A VA Form 3101 dated in October 2003 
reveals that the USS GURKE was in the official waters of 
Vietnam from June 27, 1966 to August 2, 1966, from August 23, 
1966 to October 1, 1966, and from October 13, 1966 to October 
23, 1966.  In a December 2003 memorandum, a Veterans Service 
Representative (VSR) stated, in pertinent part, as follows:

An extensive search of many sources was 
conducted to determine if the veteran's 
ship, the USS Gurke (DD 783) made port in 
Vietnam during the veteran's tour.  
Records indicate that the ship was in the 
off shore waters of Vietnam on June 27, 
August 2, 1966; August 23-October 1, 
1996; and October 13-23[,]1966.  The 
records reviewed include the ship's 
history, the Military Assistance Command-
Vietnam command chronology for the 
appropriate months in 1966, the records 
of Operation "Sea Dragon" the task unit 
assigned for off shore naval gunfire 
support of land forces.

No record could be located that confirmed 
that the USS Gurke made port in Vietnam 
during this period.

It is clear that the correct facts were not applied in the 
May 2003 RO decision.  The facts do not show that the veteran 
ever served in Vietnam (other than service on a vessel off 
the shore of Vietnam), and, as such, the RO was clearly and 
mistakenly erroneous in presuming the veteran's exposure to 
herbicide agents by virtue of service in Vietnam, and the 
provisions of 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 
3.309(e) could not be used to grant service connection for 
the veteran's diabetes mellitus and secondary related 
disabilities.  Accordingly, the Board finds that the RO's May 
16, 2003 grants of service connection for type II diabetes 
mellitus on a presumptive basis, and the other disabilities 
on appeal as secondary to diabetes mellitus, were clearly and 
unmistakably erroneous.

While the presumptive basis for the granting of service 
connection for diabetes and related disabilities was clearly 
and unmistakably erroneous, this, however, does not end the 
Board's analysis of whether the Veteran is otherwise entitled 
to service connection for those disabilities.

Notwithstanding the aforementioned provisions relating to 
presumptive service connection relating to Agent Orange 
exposure, the Veteran is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Before 
addressing this aspect of the Veteran's service connection 
claims, however, the Board will review the provisions of the 
VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in February 2003 and August 2004 the 
Veteran was informed of the evidence and information 
necessary to substantiate his service connection claims, the 
information required of him to enable VA to obtain evidence 
in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that should be submitted if there 
was no desire for VA to obtain such evidence.  VCAA notice 
was provided prior to the initial AOJ adjudication.  
Pelegrini.  In January 2004 the Veteran received notice 
regarding the assignment of an effective date in the event of 
severance of his award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and service personnel 
records are associated with the claims file, as are VA and 
private medical records.  The Board notes that another VA 
examination is not necessary to decide this claim as the 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence for 
certain chronic diseases will be presumed if they become 
manifest to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service treatment records reveal no complaints or findings 
related to diabetes mellitus, coronary artery disease, 
peripheral neuropathy, or impotence.  The Veteran's January 
1968 service discharge examination reflects that the 
Veteran's endocrine system, heart, neurologic system, and 
genitourinary system were all clinically evaluated as normal.  
A private medical record, dated April 30, 1999, notes as 
medical history that the Veteran was diagnosed with diabetes 
in 1994.  A March 2003 VA examination noted that coronary 
artery disease, peripheral neuropathy, and impotence were 
related to the Veteran's diabetes.

Under 38 C.F.R. § 3.309(a), in order for the presumption to 
apply, the disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  38 C.F.R. § 3.307(a) (3).  As the evidence of 
record does not establish any clinical manifestations of any 
of the disabilities on appeal within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.

There is also no competent medical evidence causally relating 
diabetes or any of the other disabilities on appeal to active 
service.  The Board acknowledges the Veteran's contentions 
that his diabetes may be related to service and specifically 
to Agent Orange exposure as a result of consuming and being 
exposed to water while serving aboard a vessel off the waters 
of Vietnam, as well as to possible contact with airborne 
herbicide contaminants.  (May 2007 Board hearing transcript, 
at pages 6-7, 9-10.)  However, Agent Orange exposure has not 
been shown and can not be presumed in this case.  The Board 
also notes that the Veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

To the extent that the Veteran may be claiming these 
conditions as a result of combat, the Board notes that the 
provisions of 38 U.S.C.A. § 1154 do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between his current condition and 
service.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
That is, even assuming combat status, the Veteran must 
provide satisfactory evidence of a relationship between his 
service and the disorders on appeal.  He has not done so in 
this case.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Restoration of service connection for type II diabetes 
mellitus is denied.

Restoration of service connection for coronary artery disease 
is denied.

Restoration of service connection for right lower extremity 
peripheral neuropathy is denied.

Restoration of service connection for left lower extremity 
peripheral neuropathy is denied.

Restoration of service connection for impotence is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


